           8:20-cv-04115-JD       Date Filed 03/05/21       Entry Number 15       Page 1 of 8




                               UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                   GREENWOOD DIVISION

    DOUGLAS TURNER,                               )         Civil No.: 8:20-CV-04115-JD
                                                  )
                                                  )
                          Plaintiff,              )
                                                  )
      v.                                          )       DEFENDANTS’ OPPOSITION TO
                                                  )         PLAINTIFF’S MOTION FOR
                                                  )       EXPEDITED JURISDICTIONAL
    NEXSTAR BROADCASTING, INC.,                   )               DISCOVERY
    NEXSTAR MEDIA GROUP, INC., and                )
    JOHN/JANE DOE,                                )
                          Defendants.             )
                                                  )
                                                  )



           Defendants Nexstar Broadcasting, Inc. 1 (“NBI”) and Nexstar Media Group, Inc.

(“NMGI”) (collectively, “Defendants” or “Nexstar Defendants”) respectfully submit this

Opposition to Plaintiff’s Motion for Expedited Jurisdictional Discovery.

                                       SUMMARY OF ARGUMENT

           Defendants have filed a Motion to Dismiss all of Plaintiff’s claims in the present action

based on the “fair report” privilege pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure (“FRCP”) (ECF No. 6). The Opposition and Reply briefs for such motion have also

been filed. (ECF Nos. 9, 11) Now, with the Court’s ruling on that motion pending, Plaintiff

seeks expedited discovery, prior to the ruling on the motion and the Rule 26(f) conference, on a

different topic – the identity of Plaintiff’s proposed “Doe” defendant. Plaintiff’s discovery

should be postponed until after the ruling on the motion for any of the following reasons: (i) the



1
    Recently renamed Nexstar Inc.

FL/LI/NEX001-3/1020_3                                 1
        8:20-cv-04115-JD       Date Filed 03/05/21       Entry Number 15        Page 2 of 8




identity of the Doe defendant is not at issue in the Motion to Dismiss, and the Motion to Dismiss

can be granted without ever knowing such identity; (ii) expedited discovery is unnecessary

because one or more of the Nexstar Defendants is vicariously liable for the actions of their

employees (including the alleged Doe defendant), so the identity of the Doe defendant is

irrelevant for a Rule 12(b)(6) motion covering all claims; and (iii) application of the “preliminary

injunction” test for determining whether expedited discovery should be conducted also favors

Defendants.

                                          ARGUMENT

1.       Discovery is Premature Concerning the Identity of “Doe” Defendants Where a
         Motion to Dismiss all Claims is Pending Under FRCP 12(b)(6)
         Defendants’ Motion to Dismiss encompasses all causes of action in the present case –

including any causes of action that may apply to any “Doe” defendants. (ECF No. 6) Moreover,

the identity and residence of the “Doe” defendants is not at issue in the Motion to Dismiss –

which is based on First Amendment “fair report” principles not jurisdiction. Accordingly, there

is no need for discovery at this stage of the case to determine the identity or residence of any

“Doe” defendants.

         Both the U.S. Supreme Court and the District of South Carolina have recognized the

importance of motions to dismiss under FRCP 12(b)(6) in avoiding the time and expense of

discovery. See, e.g., Neitzke v. Williams, 490 U.S. 319, 326-27, 109 S. Ct. 1827, 104 L. Ed. 2d

338 (1989) (Rule 12(b)(6) "streamlines litigation by dispensing with needless discovery and

factfinding"); Bellamy v. Borders, 727 F. Supp. 247, 251 (D.S.C. 1989) (noting the “burdens of

broad-reaching discovery” that can be avoided by a motion to dismiss).

         Thus, a claim that discovery should be permitted before deciding a motion to dismiss "is

unsupported and defies common sense [because t]he purpose of F.R. Civ. P. 12(b)(6) is to enable


FL/LI/NEX001-3/1020_3                            2
        8:20-cv-04115-JD         Date Filed 03/05/21       Entry Number 15        Page 3 of 8




defendants to challenge the legal sufficiency of complaints without subjecting themselves to

discovery." Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987);

Guyton v. United States, No. 8:18-cv-00609-MGL-JDA, 2019 U.S. Dist. LEXIS 146628, at *11

(D.S.C. Feb. 7, 2019) (quoting Rutman); see also, Ballew v. UPS, Civil Action No. 6:18-cv-

00059-DCC-JDA, 2018 U.S. Dist. LEXIS 178538, at *7 n.3 (D.S.C. Aug. 20, 2018) (“A motion

to dismiss based on a failure to state a claim for relief… should, however, be resolved before

discovery begins” (citing cases)).

         For “John Doe” defendants, expedited discovery is only appropriate to learn the identity

of the defendants if the complaint would not be “dismissed on other grounds.” Gillespie v.

Civiletti, 629 F.2d 637, 642 (9th Cir. 1980).

         Similarly, it is not an abuse of discretion to deny discovery relating to issues that are not

the subject of the motion to dismiss. Hayashi v. Red Wing Peat Corp., 396 F.2d 13, 14-15 (9th

Cir. 1968).

         Here, Defendants’ Motion to Dismiss is based on failure to state a claim based on First

Amendment principles, not on diversity (or lack of diversity) of the parties. Any discovery at

this point is necessarily limited to issues raised in the pending, dispositive motion. Since the

pending motion does not involve the diversity question, Plaintiff’s motion for expedited

discovery on that issue must be denied.

2.       Expedited Discovery Concerning the Citizenship of John/Jane Doe is Unnecessary,
         Since Nexstar is Vicariously Liable for Doe’s Alleged Actions

         Plaintiff appears to have added the “Doe” defendant to this case solely to try to avoid this

Court’s jurisdiction. But the Doe defendant is not a necessary party to the case. Under South

Carolina law, any harm caused by the action or inaction of an employee acting within the scope

of his/her employment is imputed to the employer – even if the employee acts against the express

FL/LI/NEX001-3/1020_3                              3
        8:20-cv-04115-JD          Date Filed 03/05/21        Entry Number 15         Page 4 of 8




instructions of the master:

         The modern doctrine of respondeat superior makes a master liable to a third party
         for injuries caused by the tort of his servant committed within the scope of the
         servant's employment. When a master-servant relationship exists, the tort of the
         servant is imputed to the master by law, without any requirement of fault on the
         part of the master. Under this doctrine, the master is liable for the torts of his servant
         even when the servant acts against the express instructions of his master, so long as
         the servant acts to further the master's business.

Wade v. Berkeley Cnty., 330 S.C. 311, 319, 498 S.E.2d 684, 688 (Ct. App. 1998) (citations

omitted).

         This principle applies to libel the same as it does to other torts. Doe v. Beaufort Jasper

Acad. for Career Excellence, No. 2021-UP-010, 2021 S.C. App. Unpub. LEXIS 10, at *11-12,

14 (Ct. App. Jan. 13, 2021); Garnett v. Remedi Seniorcare of Va., LLC, 892 F.3d 140, 145 (4th

Cir. 2018).

         Here, Plaintiff’s Complaint alleges that the Doe defendant is “an employee of Defendants

and a reporter, writer or other member of the WSPA news staff.” (Complaint, ECF No. 1-1, ¶

16). There is no possibility that the requested expedited discovery would establish that Doe’s

work in publishing the news story at issue was not within the scope of his/her employment by

one or more of the Nexstar Defendants (among other things, the requested expedited discovery

seeks only the name and address of the Doe defendant(s), (ECF No. 14, p. 4)). Thus, liability for

any action by John/Jane Doe in publishing the news story at issue in this case would fall with one

of the Nexstar Defendants, not the employee. The present Motion to Dismiss encompasses all

claims in the Complaint. Accordingly, the identity of the Doe defendant is irrelevant to the

present Motion to Dismiss and no expedited discovery as to his or her identity is warranted.

3.       The “Preliminary Injunction” Test for Expedited Discovery Also Favors Defendants

         In its Motion for Expedited Discovery, Plaintiff acknowledged that there are two



FL/LI/NEX001-3/1020_3                                4
        8:20-cv-04115-JD        Date Filed 03/05/21        Entry Number 15         Page 5 of 8




competing tests to determine whether expedited discovery is necessary – the “good cause” (or

“reasonableness”) test and the “preliminary injunction” test. (ECF No. 14, p. 2, citing Synthes

USA, LLC v. Davis, 2017 WL 5972705 at 9 (D.S.C. 2017)). But Plaintiff then only applied the

“good cause” test to the facts of the present case. (ECF No. 14, pp. 3-5). For the reasons set forth

above, application of Plaintiff’s preferred “good cause” test favors Defendants. Moreover, as

discussed below, application of the “preliminary injunction” test also favors Defendants and

prohibits Plaintiff’s requested expedited discovery.

         The Eastern District of Virginia applied the “preliminary injunction” test instead of the

“good cause” test to a request for expedited discovery because it found the preliminary

injunction test to be “more reliable” than the good cause test and “the preliminary injunction test

corresponds more closely with the idea that granting court relief outside of the federal rules

should be limited to unusual circumstances, and only where the plaintiff has made a clear

showing that such relief is necessary.” ForceX, Inc. v. Tech. Fusion, LLC, 2011 U.S. Dist.

LEXIS 69454, at *1, *15 (E.D. Va. Jun. 27, 2011).

         The “preliminary injunction” test for expedited discovery applies the first two elements

of the standard four-part balancing test for preliminary injunctions established by the U.S.

Supreme Court in Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008): a plaintiff seeking expedited

discovery must: (1) make a “clear” or “strong” showing that the plaintiff is “likely to succeed on

the merits” of the case at trial, and (2) demonstrate that the plaintiff is “likely to suffer irreparable

harm” in the absence of the expedited discovery. ForceX, Inc., 2011 U.S. Dist. LEXIS 69454, at

*12, *16.

         With respect to the first factor—the likelihood of success on the merits—Plaintiff is

unable to make a “clear showing” that Plaintiff is likely to succeed on the underlying merits of



FL/LI/NEX001-3/1020_3                              5
        8:20-cv-04115-JD        Date Filed 03/05/21      Entry Number 15       Page 6 of 8




the case due to Defendants’ “fair report” privilege to publish government materials (discussed at

length in Defendants’ Motion to Dismiss: ECF No. 6-1, pp. 6-14) Under the second factor—the

likelihood of irreparable harm—“irreparable injury is suffered when monetary damages are

difficult to ascertain or are inadequate.” Profiles, Inc. v. Bank of Am. Corp., 453 F. Supp. 3d

742, 754 (D.S.C. 2020). Given that the photograph of Plaintiff has already been removed from

public view (and was promptly removed by Defendant NBI upon request), Plaintiff is not likely

to suffer irreparable harm from failure to take expedited discovery. Therefore, Plaintiff cannot

make a “clear showing” that he would suffer irreparable harm in the absence of the expedited

discovery he has requested.

         Accordingly, Plaintiff’s request for expedited discovery should be denied regardless of

whether the “good cause” or “preliminary injunction” test is used.

                                          CONCLUSION

         Plaintiff’s proposed expedited discovery is unnecessary and inappropriate at this time.

The identity of Plaintiff’s proposed “Doe” defendant is not at issue in the pending Motion to

Dismiss, the Doe defendant is unnecessary to the case anyway because one or more of the

Nexstar Defendants is vicariously liable for his or her actions (the Doe defendant appears to have

been added merely in attempt to avoid this Court’s jurisdiction), and application of the

“preliminary injunction” test for determining whether discovery should be conducted prior to the

Rule 26(f) conference also favors Defendants. Accordingly, Plaintiff’s motion for expedited

discovery should be denied.




FL/LI/NEX001-3/1020_3                             6
        8:20-cv-04115-JD        Date Filed 03/05/21     Entry Number 15         Page 7 of 8




                                                      Respectfully submitted,

                                                      FENNO LAW FIRM, LLC

                                                      By: s/Edward Fenno
                                                      Edward T. Fenno (Fed. ID No. 7498)
                                                      1459 Stuart Engals Blvd., Suite 202
                                                      Mt. Pleasant, South Carolina 29464
                                                      Ph: (843) 720-3747
                                                      Fax: (843) 614-5093
                                                      Email: efenno@fennolaw.com

                                                      Attorneys for Defendants,
                                                      NEXSTAR BROADCASTING INC. and
                                                      NEXSTAR MEDIA GROUP, INC.
         March 5, 2021
         Mt. Pleasant, South Carolina




FL/LI/NEX001-3/1020_3                          7
          8:20-cv-04115-JD       Date Filed 03/05/21         Entry Number 15      Page 8 of 8




                              UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENWOOD DIVISION

 DOUGLAS TURNER,                                 )       Civil Action No.: 8:20-cv-04115-BHH
                                                 )
                                                 )
                         Plaintiff,              )
                                                 )
     v.                                          )
                                                 )           CERTIFICATE OF SERVICE
                                                 )
 NEXSTAR BROADCASTING, INC.,                     )
 NEXSTAR MEDIA GROUP, INC., and                  )
 JOHN/JANE DOE,                                  )
                         Defendants.             )


          I hereby certify that on March 5, 2021, I electronically filed the foregoing

DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR EXPEDITED

JURISDICTIONAL DISCOVERY with the Clerk of the Court for the United States District

Court for the District of South Carolina by using the CM/ECF system. I certify that all

participants in the case, including the ones listed below, are registered CM/ECF users and that

service will be accomplished by the CM/ECF system.

          David R. Price, Jr., Esq.
          Samuel B. Tooker, Esq.
          DAVID R. PRICE, JR., P.A.
          318 West Stone Avenue
          Post Office Box 2446
          Greenville, South Carolina 29602-2446
          David@GreenvilleLegal.com
          Sam@GreenvilleLegal.com
          Attorneys for Plaintiff


          March 5, 2021                                    s/Edward Fenno
          Mt. Pleasant, South Carolina                     Edward Fenno




FL/LI/NEX001-3/1020_3                                8
